DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Response to Arguments
As a matter of form, the instant claims filed 2/3/2022 have been renumbered in an annotated claim-set included with this Office Action. The originally filed claims already numbered 1-20, although claims 10-20 stood withdrawn as of 8/3/2020. Therefore the amendment as of 6/2/2021 was improperly numbered because it did not cancel or amend withdrawn claims 10-20 but instead substituted new claims in those same numbers. The claims have been renumbered to conform with 37 CFR 1.126, and the rejection herein refers to the new claim numbers.
Applicant’s amendments filed 2/3/2022 merit new grounds for rejection in view of the Messenger and Luiz references previously cited. The previous combination of references is not relied upon in this action, the rejection below is only in view of Messenger and Luiz.

With respect to the remarks on pp. 10-11, Applicant alleges that the claims are tied to the practical application of providing a solution to a caregiver as to an infant’s status so that the caregiver is not required to interpret the meaning of contemporaneous nonverbal auditory cues, physical movements, and biometric data of the infant, taking into consideration any correlating and/or relevant auditory data from categorical Dunstan Baby Language classification data, and therefore cannot be considered to be directed to the identified abstract idea because they “integrate auditory data from categorical DBL classification data with data received contemporaneously with real-time sensors to analyze a translation of non-verbal auditory signals and to provide a caregiver with a solution correlating to an infant’s status without the caregiver needing any independent knowledge of DBL classification data or personal familiarity with the infant.” Applicant alleges that this constitutes an improvement to the technology associated with monitoring a baby’s needs and reacting thereupon.

Secondly, the recited improvement to the technology of baby monitoring points to an example of prior art baby monitoring: “hearing a baby’s cries and/or taking a child’s temperature and reacting accordingly per a caregiver’s general familiarity with the particular child and/or general knowledge as to acceptable ranges for temperature fluctuations, etc.” The improvement described is of automating this activity, which has been previously identified as abstract. 
On p. 11, Applicant alleges that the identified abstract idea does not fall within any of the identified buckets within “certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.” However, Applicant does not point out how a caregiver-child interaction does not fall within “relationships or interactions between people,” as identified by the Examiner. Although there is no specific case example for this type of interaction, it is still 
On pp. 12-13, Applicant alleges that the additional claim elements recited in claim 1 are sufficient to amount to significantly more than the identified abstract idea. The additional claim elements are identified by Applicant as: “wherein the solution correlates to the at least one audio cue from the infant along with the real-time biometric data received from the infant via the at least one data sensing device and any physical movements of the infant which occur contemporaneously with the at least one audio cue, in addition to auditory data from categorical Dunstan Baby Language classification data stored in the known data set,” “wherein the solution is provided to the caregiver on the display interface such that the caregiver does not have to open various applications or have any independent knowledge of the DBL classification data,” and “wherein a caregiver’s consistent response or adherence to the solution prompts the infant to experience improved emotional regulation.” Applicant further states that these features have not been proven to not amount to significantly more than the identified abstract idea “as the rejection has not been expressly supported in writing with evidence.”
This is not found persuasive because these limitations are a combination of both the limitations that have been identified as comprising the explicit recitation of an abstract idea, (“wherein the solution correlates to the at least one audio cue from the infant along with the real-time biometric data received from the infant” and “any physical movements of the infant which occur contemporaneously with the at least one audio cue, in addition to auditory data from categorical Dunstan Baby Language classification data”, “wherein a caregiver’s consistent response or adherence to the solution prompts 
With respect to the rejections under 35 U.S.C. § 103, the combination of references is substantially different than the previous Office action. Therefore, the remarks directed to Arakawa and Kuo are moot as these references are not used in the current rejection. However, Applicant’s remarks with respect to Messenger and Luiz have been fully considered and are addressed below.
 On p 18, Applicant alleges that the Messenger reference fails to display a solution to a caregiver in response to analyzing sound, biometric data, motion, etc. as claimed.
This is not found persuasive because Messenger teaches a proposed solution, for example, in Fig. 6D which displays elements 643-649 include suggestions such as feeding, changing, burping, and comforting, each of which are a solution to the baby’s perceived discomfort. Applicant may wish to clarify over the art what comprises a solution as claimed if this does not meet the intent of the claim language.
Applicant’s remarks against Luiz appear to be addressing whether Luiz teaches the overall claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
1 is objected to because of the following informalities:  in line 1 of page 3 of the claims, in claim 1, “wherein a caregiver’s response” is objected to because it doesn’t match the previous antecedent basis of “the caregiver” in line 2 of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claim 1 is directed to a baby language translation system comprising a computer device receiving an audio cue, an output device (display), a database storing a known data set and a software program, and a data sensing device. The computer device and software program are configured to receive audio information, recognize the audio information, and translate the audio information using data from the data sensing device and data from Dunstan Baby Language classification. The system is also configured to output the translation through the output device.
Claim 2 adds further detail in an audio sensing device and a recording device detecting one of a list of physiological data types.

Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 recite the following limitations: “provide a solution to a caregiver” and “the solution correlates to the at least one audio cue of the infant along with the real-time biometric data received from the at least one data sensing device and physical 
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83.
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed translation and solution generation mentally. They do not require any computer implementation beyond the 
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) I. this language is similar to concepts relating to managing personal behavior or relationships or interactions between people. Although the above section of the MPEP lacks a specific example in case law, it appears that translation of a baby’s cries is a fundamental aspect of a baby and caregiver interacting, and has been performed by humans for hundreds of years. 
Claim 1 further recites the following limitations: “wherein a caregiver’s response or adherence to the solution prompts the infant to experience improved emotional regulation,” which comprises an explicit claim recitation of an abstract idea. Therefore, rather than merely involve a judicial exception, the claims are directed to an identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(b)(2) II. this language is similar to other previously identifies laws of nature, such as “a correlation that is the consequence of how a certain compound is metabolized by the body,” Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); and “the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone,” Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) which are directed to natural relationships between a cause and effect. In the instant claims, the cause of a caregiver responding to a baby’s needs has the natural effect of improving the baby’s emotional regulation. 
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: a database and a software application, a data sensing device for sensing biometric quantities, an output device/display, a computer device with a wireless connection, displaying the determining solution for claim 1, an audio sensor and biometric sensor for claims 2 and 6, a recording device, and software application in claims 3-5 and 7-8, 21-32, and a machine-learning model for claim 9.
In the case of claims 1, 3-5, and 23-25 this appears to describe mere output or display.
In the case of claims 1-2, the obtaining of physiological parameters, as it does not require specific sensor devices directly but rather the type of data obtained, is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
In claims 1-2, “a movement sensor,” “a respiratory sensor,” and “a heart rate monitor” are not claimed as a sensor structure but rather by the biometric quantity that they measure: movement/respiration/heart rate. Furthermore, using known sensors, 
Dependent claims 3, 7-9, and 21-32 are directed to further specifying the desired
algorithm but do not impose further limits to the recited system because they are generally linking the use of the judicial exception to a particular field of
use or technological environment. It’s further noted that dependent claims 15-19 are directed to an intended use of the system but not any additional structural features that would fundamentally root the system in a particular field of use or technological environment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, limitations such as “the caregiver is not required to interpret the meaning of nonverbal auditory cues, physical movements, and biometric data of the infant,” and “the caregiver does not have to open various applications or have any independent knowledge of DBL classification data,” are negative limitations, in that they attempt to the define the invention in terms of what it is not. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “useful” is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “useful” will be interpreted as information related to a potential solution to the baby’s needs, consistent with the instant Specification filed 2/18/2019.
Regarding claim 7, the claim is rejected for being indefinite because it is dependent from a cancelled claim, (claim 6). For the purposes of examination, claim 7 will be considered as dependent on claim 1. 
Regarding claim 30, the limitation “a caretaker” renders the claim indefinite because it’s not clear how or if “caretaker” differs from the previously recited “caregiver” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messenger et al. (U.S. Patent Application Publication No. 2016/0035205,) hereinafter referred to as Messenger; further in view of Luiz (BR 202015025192-6 U2) hereinafter referred to as Luiz.
Regarding claim 1, Messenger teaches a baby language translation system for providing a solution to a caregiver as to an infant’s status so the caregiver is not required to interpret the meaning of nonverbal auditory cues, physical movements, and biometric data of the infant (¶[0028] “sound recognition software, which distinguishes what a baby needs, based on sounds from the baby, the inputs of additional sensors, and user input from parents,” and the additional sensors include motion, and other biometric data in ¶[0023]), the system comprising:
a database comprising at least one software program (¶[0038] and throughout, smart phone application/SPA) and configured to store a known data set (¶[0024] user-determined and/or predefined unsafe conditions, see also sound thresholds and learning of the cry analyzer system ¶¶[0039-0040] the previously occurring conditions that are stored comprise a database of a known dataset and ¶[0037] all data monitored is stored);
at least one data sensing device configured to obtain real-time biometric data from an infant (¶[0023] heartbeat, temperature, motion, and oxygen saturation);
at least one output device with a display interface (¶[0024] transmitter device includes a display, ¶[0027] baby worn device comprises display, ¶[0028] external controller/smart phone device includes display, ¶[0029] parent worn device comprises display,); and
a computer device wirelessly connected to at least one data sensing device (¶[0024] transmitter element 130 includes a microphone, element 137) and the at least one output device (¶[0045] system is interconnected wirelessly), wherein the computer device is configured to receive at least one audio cue from the infant, analyze the audio 
wherein the solution correlates to the at least one audio cue of the infant along with the real-time biometric data received from the at least one data sensing device and physical movements of the infant which occur contemporaneously with the at least one audio cue (¶[0024] “assess what the baby needs” based on input from sensors 140 camera, 150 baby worn device, 160-161 additional sensors including heartbeat, temperature, motion, and oxygen saturation level), 
wherein the solution is provided to the caregiver on the display interface such that the caregiver does not have to open various applications or have any independent knowledge of the DBL classification data (Fig. 6D “Cry Analyzer” is a single screen and does not require knowledge of DBL classification data);
wherein a caregiver’s response or adherence to the solution prompts the infant to experience improved emotional regulation (this is an intended or inherent result of the claimed system and software application and is met by caregivers attending to baby needs as suggested by the system of Messenger, but also Messenger addresses this result in ¶[0040] “notifies the parents prior to the baby fully waking/becoming upset…tend to the baby prior to the baby reaching a heightened state of anxiety,”), and
wherein the at least one software program comprises an algorithm configured to interact with the database to produce the solution (¶¶[0039-0040] the previously occurring conditions that are stored comprise a database of a known dataset).
categorical Dunstan Baby Language (DBL) classification data to augment the previously cited biometric sensor data, physical movements, and audio cue.
Attention is brought to the Luiz reference, which teaches an algorithm using auditory data from categorical Dunstan Baby Language (DBL) classification data (from Google Patents machine translation pp. 1-2 of attached document ¶[004], ¶[007]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Messenger to include DBL translation, because DBL identifies the 5 reasons for babies crying without needing additional device training (Luiz, from Google Patents machine translation pp. 1-2 of attached document ¶[001], ¶¶[003-004], ¶[007]).
Regarding claim 2, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein at least one data sensing device comprises an audio sensing device and a recording device, wherein the real-time biometric data comprises at least one of a respiration rate (¶[0025] breathing rate), ambient temperature (¶[0024] room temperature), an infant internal temperature (¶[0023] baby’s temperature), or a movement feature (¶[0023] baby’s motion).
Regarding claim 3, Messenger, as modified by Luiz, teaches the baby language translation system of claim 2.
Messenger further teaches wherein the recording device is further configured to record the at least one audio cue from the infant and transmit the audio cue to the 
Regarding claim 4, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the at least one output device comprises a display configured to provide useful auditory or visual output based upon the translation of the at least one audio cue (Fig. 6D, suggestion of what the baby’s needs are).
Regarding claim 5, Messenger, as modified by Luiz, teaches the baby language translation system of claim 4.
Messenger further teaches wherein the at least one software program is an integrative software which can be utilized as an application (¶[0024] “smart phone application” running on the controller) available for mobile or wearable devices (¶[0023] “the controller is a wireless or wired device and may be a mobile phone, a personal digital assistant, a pager, a wireless laptop computer, a tablet, a smart watch, a personal computer, a television remote control, or combinations thereof,”).
Regarding claims 7 and 21-22, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the known data set that is stored in the database comprises the biometric data obtained from the infant (¶[0037] all monitored biometric data is stored and ¶¶[0039-0040] the previously occurring conditions for causing the baby to cry and their cries are stored)
wherein the known data set that is stored in the database comprises prior biometric data obtained from the infant during at least one previous occasion, (¶[0037] 
wherein the prior biometric data comprises a plurality of biometric data including various verbal cues that correlate to vocalizations (¶[0037] all monitored biometric data is stored and ¶¶[0039-0040] the previously occurring conditions for causing the baby to cry and their cries are stored).
Regarding claim 8 , Messenger, as modified by Luiz, teaches the baby language translation system of claim 2.
Messenger further teaches wherein the data sensing device is configured to track and record data related to at least one of when the infant last ate, urinated, or pooped (¶[0039] the parents record what the baby needed: feeding, changing, burping, comforting, and others; Fig. 6C shows a sample report including the sleep cycles of the baby).
Regarding claim 9, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the algorithm comprises a machine learning model (¶[0039] “train and refine the cry analyzer of the system,” and “a dedicated learning algorithm to predict what future cries from the baby are indicating,”).
Regarding claim 23, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the translation of the at least one audio cue to the at least one output device comprises a suggested instruction for addressing a 
Luiz also teaches wherein the translation of the at least one audio cue to the at least one output device comprises a suggested instruction for addressing a need of the infant (¶[008-009]).
Regarding claim 24, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the at least one software program outputs at least one of a information in response to the translation of the at least one audio cue that diagnoses or provides useful information with respect to the at least one audio cue (Fig. 6D, elements 643-649 include suggestions such as feeding, changing, burping, and comforting)
Regarding claim 25, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the output of the translation is transmitted remotely to communicate information to a user in real time (¶[0040] the baby’s wakeup is recognized and alerts the parents before the baby fully wakes up).
Regarding claims 26-28, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the infant is a child between the ages of zero and 9/6/3 months of age (there is no limit on the infant’s age that the system of Messenger is suitable for, this is an intended use and Messenger is capable of the recited use).

Regarding claim 29, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the system is configured to preemptively assist in helping the infant overcome or avoid emotional dysregulation (¶[0040] “notifies the parents prior to the baby fully waking/becoming upset…tend to the baby prior to the baby reaching a heightened state of anxiety,”).
Regarding claim 30, Messenger, as modified by Luiz, teaches the baby language translation system of claim 14.
Messenger further teaches wherein the user of the system is at least one of a parent (¶[0023] parent), the caregiver (¶[0023] caregiver), and a medical professional (¶[0037] doctor, ¶[0048] daycare employees, teachers, doctors, nurses, etc).
Regarding claim 31, Messenger, as modified by Luiz, teaches the baby language translation system of claim 8.
Messenger further teaches wherein the data related to the at least one of when the infant last ate, slept, urinated, or pooped is obtained from the infant using a temporal sensor (¶[0039] the parent uses a time log).
Regarding claim 32, Messenger, as modified by Luiz, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the software is configured to be utilized by multiple end terminal user applications (¶[0029] multiple parental users with smart phone applications and smartwatch applications).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0293042, to Pradeep et al. teaches an infant emotion and stress monitor comprising a display, wireless connection, and multiple biometric sensors.
	U.S. Patent Application Publication No. 2013/0204617, to Kuo et al. teaches infant voice analysis including a plurality of machine learning models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792